Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 21-26 are pending.  Claims 21-26 are examined on the merits.


Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21, 25, and 26 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by PRENDERGAST (US 8747817 B1).  
PRENDERGAST teaches a day cream (thus an emulsion, thus claim 25 is met, thus a method of soothing dry skin) comprising 58.55% deionized water, 15% caprylic/capric triglyceride, and 3% T-lite SF-S comprising hydrated silica, etc., 0.5% shea butter, 8% sunflower seed oil, and 2.5% borage seed oil, etc. (end of Col 4, bridging Col 5). PRENDERGAST teaches Shea butter, derived from the sheatree, is a skin conditioning agent and viscosity increasing agent that enhances the appearance of dry or damaged skin by reducing flaking and restoring suppleness and that slows the loss of water from the skin (thus a method of soothing dry skin, thus claim 21 is met). Sunflower seed oil is a skin conditioning agent that enhances the appearance of dry or damaged skin by reducing flaking and restoring suppleness and that slows the loss of water from the skin (thus a method of soothing dry skin). Borage seed oil is a plant seed oil that restores moisture and smoothness to dry and damaged skin and reduces inflammation (thus a method of soothing dry skin) (col 5, lines 19-31). PRENDERGAST teaches An INDEPENDENT CLAIM is included for the skin care method comprising topically applying the day composition in the morning to a child between six months and eighteen years of age and applying the night composition at night to the child (see Description) (thus moisturizes skin, thus claim 26 is met).
Therefore, the reference is deemed to anticipate the instant claim above.



Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 25, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over PRENDERGAST as applied to claims 21, 25, and 26 above.
The teachings of PRENDERGAST are set forth above and applied as before.
The teachings of PRENDERGAST do not specifically teach the claimed amount of hydrated silica or water in claims 22-23.	                        
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of hydrated silica or water as PRENDERGAST teaches 58.55% deionized water which is very close to the claimed amount of 60% water, and 3% T-lite SF-S comprising hydrated silica etc. which falls within the claimed range of 1-10% in claim 22. Determining an appropriate amount of the components within the composition is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 21-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over PRENDERGAST as applied to claims 21-23, 25, and 26 above, in view of GUENICHE et al (US 20090022819 A1).
The teachings of PRENDERGAST are set forth above and applied as before.
The teachings of PRENDERGAST do not specifically teach the incorporation of phenoxyethanol and sodium hydroxide into the composition.
            GUENICHE et al teach cream for very dry skin comprising 1% phenoxyethanol and sodium hydroxide qs pH 6, etc. (col 10, left column, 3rd table).
          It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate phenoxyethanol and sodium hydroxide from GUENICHE et al into the cream of PRENDERGAST since GUENICHE et al teach cream for very dry skin comprising 1% phenoxyethanol and sodium hydroxide qs pH 6, etc. In addition, it is a common practice to use sodium hydroxide or citric acid to adjust pH to the desired range. Since both of the references teach cream for treating dry skin, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together. 
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655